UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Money Market Fund, Inc. August 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments101.2% Rate (%) Date Amount ($) Value ($) New Jersey98.5% Atlantic County, GO Notes (County Vocational School Bonds) 2.00 10/1/10 1,600,000 1,601,832 Bloomfield Township, GO Notes, BAN 1.50 1/20/11 3,000,000 a 3,008,623 Bloomfield Township Parking Authority, Parking Project Note 1.50 2/2/11 2,400,000 a 2,403,976 Brick Township, GO Notes (General Improvement) 2.00 11/1/10 1,101,000 a 1,103,562 Camden County Improvement Authority, MFHR (Liberty Park Housing Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.46 9/7/10 6,765,000 b,c 6,765,000 Carteret Borough Redevelopment Agency, Project Note 2.00 9/29/10 2,500,000 a 2,502,474 Elizabeth, GO Notes, BAN 1.50 11/15/10 2,000,000 a 2,002,022 Fair Haven Borough School District, Temporary Notes 2.00 9/28/10 1,217,837 a 1,218,370 Glassboro Borough, GO Notes, BAN 1.75 8/11/11 3,000,000 a 3,018,996 Gloucester Township, GO Notes, BAN 1.75 6/8/11 5,794,507 a 5,825,262 Harrison Township, GO Notes, BAN 1.00 9/1/10 19,292,000 a 19,292,000 Hawthorne Borough, GO Notes, BAN 2.00 10/8/10 1,000,000 a 1,000,712 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/3/10 9,600,000 9,600,442 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/22/10 8,000,000 8,003,877 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.25 1/19/11 5,000,000 5,010,846 Irvington Township, GO Notes, Refunding, BAN 2.35 3/11/11 2,140,000 a 2,143,840 Keyport, GO Notes, BAN 1.50 8/4/11 8,165,900 a 8,191,987 Lambertville, GO Notes, BAN 1.50 5/4/11 3,000,000 a 3,011,961 Little Falls Township, GO Notes, TAN 2.00 11/17/10 1,000,000 a 1,001,767 Middle Township, GO Notes, BAN 1.50 12/29/10 2,350,000 a 2,354,946 Middlesex County Improvement Authority, County-Guaranteed Capital Equipment and Improvement Revenue 1.00 9/15/10 2,120,000 2,120,323 Milford Borough, GO Notes, BAN 1.50 10/14/10 5,000,000 a 5,004,376 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 2.00 10/1/10 1,195,000 1,196,370 New Brunswick Parking Authority, City-Guaranteed Subordinated Project Notes (Transit Village Parking Project) 2.00 3/1/11 4,000,000 a 4,016,867 New Jersey, COP (Equipment Lease Purchase Agreement) 5.00 6/15/11 1,755,000 1,809,769 New Jersey Economic Development Authority, EDR (ARND, LLC Project) (LOC; PNC Bank NA) 0.36 9/7/10 1,810,000 b 1,810,000 New Jersey Economic Development Authority, EDR (Catholic Community Services Project) (LOC; Wachovia Bank) 0.34 9/7/10 190,000 b 190,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wachovia Bank) 0.39 9/7/10 800,000 b 800,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wachovia Bank) 0.46 9/7/10 1,750,000 b 1,750,000 New Jersey Economic Development Authority, EDR (J James Realty Project) (LOC; Wachovia Bank) 0.46 9/7/10 100,000 b 100,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wachovia Bank) 0.46 9/7/10 1,115,000 b 1,115,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; Commerce Bank NA) 0.42 9/7/10 1,230,000 b 1,230,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wachovia Bank) 0.46 9/7/10 1,255,000 b 1,255,000 New Jersey Economic Development Authority, EDR (Republic Services, Inc. Project) (LOC; Bank of America) 0.43 9/7/10 625,000 b 625,000 New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus LLC Project) (LOC; TD Bank) 0.42 9/7/10 1,885,000 b 1,885,000 New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank NA) 0.34 9/7/10 1,635,000 b 1,635,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wachovia Bank) 0.46 9/7/10 265,000 b 265,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wachovia Bank) 0.46 9/7/10 1,325,000 b 1,325,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; Commerce Bank NA) 0.32 9/7/10 2,655,000 b 2,655,000 New Jersey Economic Development Authority, EDR, Refunding (Dieter Weissenrieder, T/A WAB Associates Project) (LOC; Wells Fargo Bank) 0.41 9/7/10 1,410,000 b 1,410,000 New Jersey Economic Development Authority, EDR, Refunding (Phoenix Realty Partners Project) (LOC: Wachovia Bank) 0.34 9/7/10 1,500,000 b 1,500,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.60 9/7/10 2,695,000 b 2,695,000 New Jersey Economic Development Authority, Revenue (Buchanan and Zweigle Project) (LOC; Wachovia Bank) 0.46 9/7/10 1,555,000 b 1,555,000 New Jersey Economic Development Authority, Revenue (Catholic Charities Project) (LOC; Wachovia Bank) 0.34 9/7/10 915,000 b 915,000 New Jersey Economic Development Authority, Revenue (Catholic Community Services Project) (LOC; Wachovia Bank) 0.39 9/7/10 390,000 b 390,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wachovia Bank) 0.39 9/7/10 1,985,000 b 1,985,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.34 9/7/10 1,845,000 b 1,845,000 New Jersey Economic Development Authority, Revenue (Green Hill Project) (LOC; Valley National Bank) 0.45 9/7/10 4,700,000 b 4,700,000 New Jersey Economic Development Authority, Revenue (Jewish Home at Rockleigh Project) (LOC; Valley National Bank) 0.40 9/7/10 8,680,000 b 8,680,000 New Jersey Economic Development Authority, Revenue (Jewish Home at Rockleigh Project) (LOC; Valley National Bank) 0.40 9/7/10 8,680,000 b 8,680,000 New Jersey Economic Development Authority, Revenue (Joseph H. Moreng, Jr. and James Moreng Leasing Partnership) (LOC; Wachovia Bank) 0.41 9/7/10 405,000 b 405,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 0.46 9/7/10 625,000 b 625,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 0.46 9/7/10 2,000,000 b 2,000,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; Commerce Bank NA) 0.42 9/7/10 6,210,000 b 6,210,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wachovia Bank) 0.39 9/7/10 1,150,000 b 1,150,000 New Jersey Economic Development Authority, Revenue, Refunding (Station Plaza Park and Ride, L.P. Project) (LOC; Wachovia Bank) 0.46 9/7/10 2,400,000 b 2,400,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/11 500,000 510,725 New Jersey Health Care Facilities Financing Authority, Revenue (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.45 9/7/10 9,685,000 b 9,685,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.35 9/7/10 1,000,000 b,c 1,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Holland Christian Home Association) (LOC; Valley National Bank) 0.43 9/7/10 2,300,000 b 2,300,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Hospitals Corporation) (LOC; Bank of America) 0.50 9/7/10 1,700,000 b 1,700,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.39 9/7/10 100,000 b 100,000 New Jersey Health Care Facilities Financing Authority, Revenue, Refunding (Christian Health Care Center Issue) (LOC; Valley National Bank) 0.30 9/7/10 5,905,000 b 5,905,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.43 9/7/10 1,000,000 b 1,000,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.43 9/7/10 18,505,000 b 18,505,000 New Jersey Housing and Mortgage Finance Agency, SFHR (LOC; Dexia Credit Locale) 0.38 9/7/10 9,300,000 b 9,300,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 9/7/10 5,800,000 b 5,800,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.32 9/7/10 24,300,000 b 24,300,000 New Jersey Turnpike Authority, Turnpike Revenue (Liquidity Facility; Societe Generale) 0.32 9/7/10 23,350,000 b 23,350,000 Palmyra Borough, GO Notes, BAN 1.50 6/8/11 2,648,000 a 2,657,044 Passaic County, GO Notes, Refunding 1.75 9/1/10 1,640,000 1,640,000 Pennsauken Township, GO Notes, TAN 1.00 9/16/10 8,000,000 a 8,000,970 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.61 9/7/10 4,955,000 b,c 4,955,000 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (Liquidity Facility; JPMorgan Chase Bank) 0.39 9/7/10 1,660,000 b,c 1,660,000 Port Authority of New York and New Jersey, Equipment Notes 0.36 9/7/10 1,255,000 b 1,255,000 Port Authority of New York and New Jersey, Equipment Notes 0.36 9/7/10 5,800,000 b 5,800,000 Puttable Floating Option Tax Exempt Receipts (New Jersey Economic Development Authority, Assisted Living Facility Revenue (Meridian Assisted Living at Bridgewater Project)) (LOC; Merrill Lynch Capital Services and Liquidity Facility; Merrill Lynch Capital Services) 0.61 9/7/10 13,955,000 b,c 13,955,000 Rahway, GO Notes 1.50 10/29/10 1,000,000 a 1,000,786 Roxbury Township, GO Notes (General Improvement) 1.00 4/1/11 850,000 a 850,981 Saddle Brook Township, GO Notes, BAN 1.00 9/1/10 2,090,000 a 2,090,000 Somerset County, GO Notes, Refunding 2.25 12/1/10 1,515,000 1,522,114 Toms River Township, GO Notes, TAN 1.50 2/23/11 7,500,000 a 7,524,787 Trenton, GO Notes 2.00 7/15/11 1,168,000 a 1,177,563 Trenton, GO Notes, Refunding 3.00 3/15/11 2,000,000 a 2,021,283 U.S. Related2.7% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.40 9/7/10 5,300,000 b 5,300,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.31 9/7/10 3,600,000 b,c 3,600,000 Total Investments (cost $335,461,453) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% a At August 31, 2010, the fund had $92,425,155 or 27.9% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from city-municipal general obligations. b Variable rate demand note - rate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, these securities amounted to $31,935,000 or 9.6% of net assets. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 335,461,453 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
